EXHIBIT 99.5 CORNERSTONE TOTAL RETURN FUND, INC. CORNERSTONE STRATEGIC VALUE FUND, INC. CORNERSTONE PROGRESSIVE RETURN FUND 260Madison Avenue, 8th Floor New York, New York 10016 (646) 881-4985 May 6, 2010 The invoice for the premium due on the fidelity bond, covering the period March 23, 2010 to March 23, 2011 for Cornerstone Total Return Fund, Inc., Cornerstone Strategic Value Fund, Inc., and Cornerstone Progressive Return Fund has been paid in full. /s/ Frank J. Maresca Frank J. Maresca Treasurer
